Opinion by
Judge Coeer :
The omission of the word “weapon” did not render the indictment bad. It is alleged that the offense charged was committed by carrying concealed upon and about his person a deadly weapon. This was sufficient for all purposes. Besides this, the word “weapon” should be supplied. The words, “the offense of carrying concealed a deadly-,” unmistakably indicate the omitted word, and enable the court to supply it with absolute certainty.
Wherefore the judgment is reversed and the cause remanded with directions to overrule the demurrer.